DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-12, 14-21, 24, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Petrank (US Pub. 20180376234 A1) and further in view of Kelso et al. (US Pat. 9706304 B1).

1. A method for authenticating a user, the method comprising: 
obtaining ear biometric data for a user to be authenticated, the ear biometric data comprising one or more features characteristic of the user's ear canal (para. 71, para. 76-77- the audio processing device records an aural audio signal r that occurs at the user's ear where the earpiece is located while the audio source signal s is played. In some implementations, aural signal r can be recorded by the audio processing device based on information sensed by the same earpiece transducer that outputs the audio source signal s. The audio processing device may simultaneously play the audio source signal s and record aural audio signal r as described above (e.g., with the audio source signal s and aural audio signal r being played and recorded concurrently, without alternating between the stages). In some implementations, the earpiece may include a second transducer separate from the first transducer, where the second transducer serves as a dedicated microphone and the first transducer is a dedicated speaker. [0077] At stage 508, the audio processing device determines values for the acoustic echo w.sub.a (e.g., impulse response of acoustic echo of earpiece) associated with the earpiece's current location during a period of time when the device plays the audio source signal s and records the aural signal r. The acoustic echo w.sub.a determined at this stage (508) indicates characteristics of the space in which the earpiece is currently located.) and
 an associated fit metric indicative of a positioning of a personal audio device relative to the user's ear canal (para. 72-  the audio processing device determines whether to prompt the user for signatures at additional in-ear positions. For example, the audio processing device may require a pre-defined number n of acoustic signatures to be generated and registered for a user to complete enrollment, and the process 400 may continue until that number n of valid signatures is reached. If additional acoustic signatures are required, then the process 400 proceeds to stage 418 and the device prompts the user to adjust the earpiece to a new position. The process 400 then repeats from stage 404 to generate an acoustic signature of the user for the changed position of the earpiece.), 
the personal audio device comprising a transducer for application of acoustic stimulus to the user's ear to obtain the ear biometric data (para. 75- The audio processing device may, for example, drive a diaphragm of an electroacoustic transducer in the earpiece to cause the earpiece to generate soundwaves for the audio signal s.); and 
identifying the user as a particular authorised user based on one or more features (para. 79- In some implementations, a device may store acoustic signatures for multiple different people that use the device. The authentication process 500 can then be performed to identify a particular user among the multiple different users who have acoustic signatures registered on the device.).
	Petrank does not specifically teach identifying the user using the associated fit metric.  However, this concept is known and used in the art as evidenced by Kelso (see col. 7, lines 1-35, col. 6, lines 27-38) and therefore, one skilled in the art would have found it obvious to utilize it in Petrank as a simple known alternative factor in user identification of a headset.  

	Regarding claim 2, Petrank discloses in the method of claim 1, wherein obtaining ear biometric data for the user to be authenticated comprises: initiating one or more acoustic stimulus for application to the user's ear; extracting the one or more features from a measured response to each of the one or more acoustic stimulus. (Fig. 5, elements 504-508)

Regarding claim 3, Petrank discloses in the method of claim 1, wherein extracting the one or more features from the measured response comprises extracting at least one feature from a transfer function between the acoustic stimulus and the measured response. (para. 30- the model of Equation 1 indicates that the recorded aural audio signal r is a function of three audio signals: (1) source audio signal s played by the audio processing device, (2) environmental noise e, and (3) electrical noise n of the audio processing device. However, the source audio signal s may be distorted due to three factors, and this distortion is represented by the convolution of s with (w0+T.Math.wΔ+wa). The parameters w.sub.0 and w.sub.Δ are intrinsic parameters of the earpiece, and specific to the design of a given earpiece. Thus, an earbud that fits within an ear may have different parameters w.sub.0 and w.sub.Δ values from an earphone that covers an ear. Likewise, a first earbud of a particular model by a particular manufacturer may have different w.sub.0 and w.sub.Δ parameters from a second earbud of a different model by a different manufacturer. These parameters generally indicate how the geometry and overall configuration of an earpiece act to modify (e.g., distort) the audio signal s when played through that earpiece. The w.sub.0 parameter indicates how the earpiece modifies an audio signal s at a baseline temperature T.sub.0 (e.g., 20 degrees Celsius), while the w.sub.Δ parameter indicates how the earpiece modifies an audio signal s as a function of a temperature difference from T.sub.0.)

Regarding claim 4, Petrank discloses in the method of claim 2, further comprising determining the fit metric from the measured response or from the extracted one or more features.(para. 38- in some cases, the values of w.sub.a may depend in part on a position and orientation of the earpiece in a space, and so the user may take care to locate the earpiece at or near a desired position in the space for determination of the w.sub.a parameter. In some implementations, a space may be associated with multiple sets of values for the w.sub.a parameter, each set corresponding to a different position of the earpiece in the space.)

Regarding claim 5, Kelso discloses in the method of claim 1, further comprising determining the fit metric from a signal received from an accelerometer, a gyroscope, a magnetometer, and/or an in-ear detect module. (col. 7, lines 7-13- Also while the device is placed to the left ear during the calibration process, input from a gyroscope may be used to identify a gravity vector and an orientation of the present device relative to the gravity vector while the present device is proximate to and/or placed against the left ear. This data may then be stored as a profile for the left ear during the calibration process.)

Regarding claim 6, Petrank and Kelso disclose the method of claim 1, wherein identifying the user as a particular authorised user based on the one or more features and the associated fit metric comprises: determining a target user model set from a plurality of target user model sets based on the fit metric, each target user model set being associated with a particular fit metric of a set of fit metrics and comprising at least one target user model; and determining that at least one of the one or more features is sufficiently similar to a corresponding target user model of the determined target user model set. (Petrank- para. 71- Different attributes may be assigned to different ones of the acoustic signatures that identify respective contexts of the acoustic signatures. For example, the attributes may indicate a particular earpiece type, make, or model for the acoustic signature that corresponds to the earpiece that the user provides during enrollment. The attributes may further indicate an earpiece side (e.g., whether the earpiece is for the user's left or right ear) and a position of the earpiece at the ear. The audio processing device may, for example, prompt the user to rotate an earbud to different positions in the ear so that a collection of possible signatures can be determined and associated with the user, any of which may be valid during the verification phase depending on the position that the user later places the earbud in his or her ear. At stage 412, the acoustic signature is stored in association with an account of the user.; Kelso- col. 7, lines 1-35, col. 6, lines 27-38)

7.-10. (canceled)

Regarding claim 11, Petrank discloses in the method of claim 1, wherein identifying the user as a particular authorised user based on the one or more features and the associated fit metric comprises: determining a target user model set from a plurality of target user model sets based on the fit metric, each target user model set being associated with a particular fit metric of a set of fit metrics and comprising at least one target user model; determining one or more target user similarity scores indicative of the similarity of the one or more features to a corresponding target user model of the determined target user model set; determining a non-target user model set from a plurality of non-target user model sets based on the fit metric, each non-target user model set being associated with a particular fit metric of a set of fit metrics and comprising a plurality of non-target user models; determining a plurality of non-target user similarity scores, each indicative of the similarity of the one or more features to a respective non-target user model of the plurality of the non-target user model of the determined target user model set; and adjusting the one or more target user similarity scores based on the plurality of non-target user similarity scores. (para. 86-87- At stage 708, the audio processing device accesses pre-stored values for the acoustic echo w.sub.a-stored associated with earpieces that were previously determined to be located at an ear of a user. The values of w.sub.a-stored are thus representative of values that would be expected if an earpiece is located at the ear of the user. The values of w.sub.a-stored may be determined based on analysis of the acoustic echo from previous instances in which the earpiece was determined to be located at (i) the ear of the same user for which the device determined w.sub.a at stage 706, (ii) the ears of other users (e.g., users or testers associated with a provider of the in-ear detection service), or (iii) the ears of both the same user from stage 706 and other users. In some implementations, the values of w.sub.a-stored may be automatically updated based on updated values pushed to the audio processing device from a server system or based on feedback from the user of the audio processing device indicating whether previous determinations of the location of an earpiece were accurate. 
[0087] In some implementations, the audio processing device may access different values for w.sub.a-stored based on the particular earpiece worn by the user or based on a predicted position of the earpiece. Since the values of the acoustic echo parameter w.sub.a may be sensitive to differences among earpiece design and differences in position of the earpiece at the user's ear that impact the acoustic properties of the space in which the earpiece is located, the audio processing device may identify the pre-stored values for w.sub.a-stored that most closely match the conditions of the user's earpiece during the course of process 700. For example, the device may recognize that the earset connected to the device are IPHONE earbuds, and may select values for w.sub.a-stored that are appropriately correlated with these types of earbuds. In some implementations, the device may store information about the frequencies at which a user has historically positioned an earpiece at his or her ear, and may first access pre-.sub.stored values for w.sub.a-stored that correspond to one or more positions that the user most frequently places the earpiece at his or her ear. The values of w.sub.a-stored may differ from acoustic echoes that were determined from earpieces that were merely placed near non-ear objects or inside of non-ear objects. In other words, the values of w.sub.a-stored may be specific to one or more user ears. In some implementations the values of w.sub.a-stored may reflect acoustic echoes that were determined from earpieces that were placed near any objects (whether or not ear objects), such that the audio processing device is able to determine whether the earpiece is near any object.)

Regarding claim 12, Petrank discloses in the method of claim 1, wherein identifying the user as a particular authorised user based on the one or more features and the associated fit metric comprises: providing the one or more features and the associated fit metric as an input to a trained machine learning model; wherein the trained machine learning model is configured to: determine a score indicative of the relative similarity of the extracted one or more feature(s) to respective feature(s) of target models of a target user model set associated with the particular fit metric; and output a biometric result based on the score. (para. 88- the audio processing device compares the values of w.sub.a (derived at stage 706) with the values of w.sub.a-stored (derived at stage 708). In some implementations, the device determines a similarity score that indicates how closely the values of w.sub.a match the values of w.sub.a-stored.; para. 38- For example, a user could prompt determination of the acoustic echo parameter w.sub.a for one of the user's ears by placing the earpiece in position at the user's ear and selecting a control on the audio processing device that initiates performance of the process 600. In some cases, the values of w.sub.a may depend in part on a position and orientation of the earpiece in a space, and so the user may take care to locate the earpiece at or near a desired position in the space for determination of the w.sub.a parameter. In some implementations, a space may be associated with multiple sets of values for the w.sub.a parameter, each set corresponding to a different position of the earpiece in the space.)

13. (canceled)

Regarding claim 14, the rejection of claim 1 is incorporated herein. Petrank also teaches a method of enrolling a user in a biometric authentication system, the method comprising: obtaining ear biometric data for a user to be to be enrolled in the biometric authentication system, the ear biometric data comprising one or more features characteristic of the user's ear canal (Fig. 4- para. 71- n some implementations, the audio processing device may generate during the enrollment phase a set of multiple (e.g., 5-10) acoustic signatures for a user. Different attributes may be assigned to different ones of the acoustic signatures that identify respective contexts of the acoustic signatures. For example, the attributes may indicate a particular earpiece type, make, or model for the acoustic signature that corresponds to the earpiece that the user provides during enrollment. The attributes may further indicate an earpiece side (e.g., whether the earpiece is for the user's left or right ear) and a position of the earpiece at the ear. The audio processing device may, for example, prompt the user to rotate an earbud to different positions in the ear so that a collection of possible signatures can be determined and associated with the user, any of which may be valid during the verification phase depending on the position that the user later places the earbud in his or her ear. At stage 412, the acoustic signature is stored in association with an account of the user) and an associated fit metric, the fit metric being indicative of a positioning of a personal audio device relative to the user's ear canal (para. 72-  the audio processing device determines whether to prompt the user for signatures at additional in-ear positions. For example, the audio processing device may require a pre-defined number n of acoustic signatures to be generated and registered for a user to complete enrollment, and the process 400 may continue until that number n of valid signatures is reached. If additional acoustic signatures are required, then the process 400 proceeds to stage 418 and the device prompts the user to adjust the earpiece to a new position. The process 400 then repeats from stage 404 to generate an acoustic signature of the user for the changed position of the earpiece., the personal audio device comprising a transducer for application of acoustic stimulus to the user's ear to obtain the ear biometric data (para. 75- The audio processing device may, for example, drive a diaphragm of an electroacoustic transducer in the earpiece to cause the earpiece to generate soundwaves for the audio signal s.); and determining a plurality of target user model sets based on the ear biometric data (para. 79- In some implementations, a device may store acoustic signatures for multiple different people that use the device. The authentication process 500 can then be performed to identify a particular user among the multiple different users who have acoustic signatures registered on the device.), each target user model set being associated with a particular fit metric of a set of fit metrics para. 72-  the audio processing device determines whether to prompt the user for signatures at additional in-ear positions. For example, the audio processing device may require a pre-defined number n of acoustic signatures to be generated and registered for a user to complete enrollment, and the process 400 may continue until that number n of valid signatures is reached. If additional acoustic signatures are required, then the process 400 proceeds to stage 418 and the device prompts the user to adjust the earpiece to a new position. The process 400 then repeats from stage 404 to generate an acoustic signature of the user for the changed position of the earpiece.).  
Petrank does not specifically teach each target user model set comprising one or more target user models based on respective one or more features for the particular fit metric. However, this concept is known and used in the art as evidenced by Kelso (see col. 7, lines 1-35, col. 6, lines 27-38) and therefore, one skilled in the art would have found it obvious to utilize it in Petrank as a simple known alternative factor in user identification of a headset.

Regarding claim 15, the combination of Petrank and Kelso discloses the method of claim 14, wherein the biometric data comprises one or more features characteristic of the user's ear canal and an associated fit metric for each of a plurality of fit metrics, and wherein at least one of the plurality of fit metrics corresponds with the fit metrics of the set of fit metrics. (Petrank- para. 36- The acoustic echo parameter w.sub.a may indicate an acoustic characteristic of a space that the earpiece is located in when playing audio source signal s. For instance, the w.sub.a parameter indicates how the physical space in which the earpiece is disposed imparts distortion on audio signal s, and is generally independent of how the earpiece itself imparts distortion on audio signal s. The size, shape, configuration, and material of the space in which the earpiece is located may all affect the w.sub.a parameter. Accordingly, when the same earpiece plays a source audio signal s in different spaces, the source audio signal s may be distorted in somewhat different ways based on the particular characteristics of the respective spaces. The acoustic echo parameter w.sub.a may be derived when various other values are known, such as the audio source signal s, the aural audio signal r, and the transformation characteristics w.sub.0 and T.Math.w.sub.Δ.); Kelso- col. 10, lines 49-59- input from an accelerometer and/or gyroscope may be used to determine the direction of “down” relative to the user (as determined from a gravity vector identified using the gyroscope). The direction of “down” and the tilt angle for a respective ear plug may be used to determine which speaker of the headphones is proximate to the user's left ear and which is proximate to the user's right ear based on known angles for the ear plugs for respective placement in each ear. )

Regarding claim 16, Petrank and Kelso disclose in the method of claim 14, wherein obtaining ear biometric data for the user to be authenticated comprises: instructing the user to selectively position a personal audio device relative to the user's ear canal in accordance with one or more fit metrics; and for each of the selected positions, initiating one or more acoustic stimulus for application to the user's ear, extracting the one or more features from a measured response to each of the one or more acoustic stimulus, and determining the associated fit metric. (Kelso- col. 7, lines 14-20- during the calibration process, the user may be requested by the present device to place the present device to his or her right ear so that the present device can identify different touch/contact points of the right ear with the present device based on input from the sensors, as well as to identify unique shapes, contours, capacitance levels, etc; Petrank- para. 71- The audio processing device may, for example, prompt the user to rotate an earbud to different positions in the ear so that a collection of possible signatures can be determined and associated with the user, any of which may be valid during the verification phase depending on the position that the user later places the earbud in his or her ear. At stage 412, the acoustic signature is stored in association with an account of the user.)

Regarding claim 17, Petrank discloses in the method of claim 16, further comprising providing feedback to the user to guide the user to position the personal audio device relative to the user's ear canal in accordance with the one or more fit metrics. (para. 67- the audio processing device receives input to initiate enrollment. In some implementations, the device may present a user interface that prompts the user to enroll and provides step-by-step instructions for actions required of the user, such as instructions to insert an earbud into the ear, adjust a position of the earbud, confirm that a sound was heard, etc.)

Regarding claim 18, Petrank discloses in the method of claim 17, wherein extracting the one or more features from the measured response comprises extracting one or more features from a transfer function between the acoustic stimulus and the measured response. (para. 30- the model of Equation 1 indicates that the recorded aural audio signal r is a function of three audio signals: (1) source audio signal s played by the audio processing device, (2) environmental noise e, and (3) electrical noise n of the audio processing device. However, the source audio signal s may be distorted due to three factors, and this distortion is represented by the convolution of s with (w0+T.Math.wΔ+wa). The parameters w.sub.0 and w.sub.Δ are intrinsic parameters of the earpiece, and specific to the design of a given earpiece. Thus, an earbud that fits within an ear may have different parameters w.sub.0 and w.sub.Δ values from an earphone that covers an ear. Likewise, a first earbud of a particular model by a particular manufacturer may have different w.sub.0 and w.sub.Δ parameters from a second earbud of a different model by a different manufacturer. These parameters generally indicate how the geometry and overall configuration of an earpiece act to modify (e.g., distort) the audio signal s when played through that earpiece. The w.sub.0 parameter indicates how the earpiece modifies an audio signal s at a baseline temperature T.sub.0 (e.g., 20 degrees Celsius), while the w.sub.Δ parameter indicates how the earpiece modifies an audio signal s as a function of a temperature difference from T.sub.0.)

Regarding claim 19, Petrank disclose in the method of claim 17, further comprising determining the fit metric from the measured response or from the extracted one or more features. (para. 38- in some cases, the values of w.sub.a may depend in part on a position and orientation of the earpiece in a space, and so the user may take care to locate the earpiece at or near a desired position in the space for determination of the w.sub.a parameter. In some implementations, a space may be associated with multiple sets of values for the w.sub.a parameter, each set corresponding to a different position of the earpiece in the space.)

Regarding claim 20, Kelso discloses in the method of claim 14, further comprising determining the fit metric from a signal received from an accelerometer, a gyroscope, a magnetometer, and/or an in-ear detect module. (col. 7, lines 7-13- Also while the device is placed to the left ear during the calibration process, input from a gyroscope may be used to identify a gravity vector and an orientation of the present device relative to the gravity vector while the present device is proximate to and/or placed against the left ear. This data may then be stored as a profile for the left ear during the calibration process.)

Regarding claim 21, Petrank disclose in the method of claim 16, wherein at least one of the target user models is derived from one or more features extracted from the measure response. (para. 30- the model of Equation 1 indicates that the recorded aural audio signal r is a function of three audio signals: (1) source audio signal s played by the audio processing device, (2) environmental noise e, and (3) electrical noise n of the audio processing device. However, the source audio signal s may be distorted due to three factors, and this distortion is represented by the convolution of s with (w0+T.Math.wΔ+wa). The parameters w.sub.0 and w.sub.Δ are intrinsic parameters of the earpiece, and specific to the design of a given earpiece. Thus, an earbud that fits within an ear may have different parameters w.sub.0 and w.sub.Δ values from an earphone that covers an ear. Likewise, a first earbud of a particular model by a particular manufacturer may have different w.sub.0 and w.sub.Δ parameters from a second earbud of a different model by a different manufacturer. These parameters generally indicate how the geometry and overall configuration of an earpiece act to modify (e.g., distort) the audio signal s when played through that earpiece. The w.sub.0 parameter indicates how the earpiece modifies an audio signal s at a baseline temperature T.sub.0 (e.g., 20 degrees Celsius), while the w.sub.Δ parameter indicates how the earpiece modifies an audio signal s as a function of a temperature difference from T.sub.0.)

Regarding claim 24, Petrank discloses in the method of claim 14, wherein the ear biometric data comprises a plurality of estimates of the one or more features for the associated fit metric, the method further comprising: determining one or more enrolment sets based on the ear biometric data, each of the one or more enrolment sets comprising the plurality of estimates of the one or more features for a particular fit metric; and determining the one or more target user models of the target user model set for each fit metric based on the enrolment set for the associated fit metric. (Note: per para. 35 of the specification, estimate = measurement; Fig. 4, para. 71-72- In some implementations, the audio processing device may generate during the enrollment phase a set of multiple (e.g., 5-10) acoustic signatures for a user. Different attributes may be assigned to different ones of the acoustic signatures that identify respective contexts of the acoustic signatures. For example, the attributes may indicate a particular earpiece type, make, or model for the acoustic signature that corresponds to the earpiece that the user provides during enrollment. The attributes may further indicate an earpiece side (e.g., whether the earpiece is for the user's left or right ear) and a position of the earpiece at the ear. The audio processing device may, for example, prompt the user to rotate an earbud to different positions in the ear so that a collection of possible signatures can be determined and associated with the user, any of which may be valid during the verification phase depending on the position that the user later places the earbud in his or her ear. At stage 412, the acoustic signature is stored in association with an account of the user. [0072] At stage 414, the audio processing device determines whether to prompt the user for signatures at additional in-ear positions. For example, the audio processing device may require a pre-defined number n of acoustic signatures to be generated and registered for a user to complete enrollment, and the process 400 may continue until that number n of valid signatures is reached. If additional acoustic signatures are required, then the process 400 proceeds to stage 418 and the device prompts the user to adjust the earpiece to a new position. The process 400 then repeats from stage 404 to generate an acoustic signature of the user for the changed position of the earpiece. Once a sufficient set of acoustic signatures has been generated, enrollment is completed (stage 416).)

Regarding claim 27, Petrank discloses in the method of claim 1, wherein the at least one feature is characteristic of one or more of: (i) the user's ear canal depth; (ii) the user's eardrum impedance; iii) user's ear canal shape; iv) ear canal diameter; v) ear canal size; vi) length, distance and angle of first and second bend to eardrum. (para. 36- The acoustic echo parameter w.sub.a may indicate an acoustic characteristic of a space that the earpiece is located in when playing audio source signal s. For instance, the w.sub.a parameter indicates how the physical space in which the earpiece is disposed imparts distortion on audio signal s, and is generally independent of how the earpiece itself imparts distortion on audio signal s. The size, shape, configuration, and material of the space in which the earpiece is located may all affect the w.sub.a parameter. Accordingly, when the same earpiece plays a source audio signal s in different spaces, the source audio signal s may be distorted in somewhat different ways based on the particular characteristics of the respective spaces. The acoustic echo parameter w.sub.a may be derived when various other values are known, such as the audio source signal s, the aural audio signal r, and the transformation characteristics w.sub.0 and T.Math.w.sub.Δ.)

Regarding claim 28, Kelso discloses in the method of claim 1, wherein the fit metric comprises one or more of: (i) insertion depth; (ii) orientation angle (azimuth, elevation); (iii) leakage; and (vi) degree of blocking of pressure relief port. (col. 10, lines 49-59- input from an accelerometer and/or gyroscope may be used to determine the direction of “down” relative to the user (as determined from a gravity vector identified using the gyroscope). The direction of “down” and the tilt angle for a respective ear plug may be used to determine which speaker of the headphones is proximate to the user's left ear and which is proximate to the user's right ear based on known angles for the ear plugs for respective placement in each ear.)

Regarding claim 29, it is rejected as applied to claim 1 because a corresponding system would have been necessitated to carry forth the method steps of claim 1.  The applied prior art also discloses the corresponding architecture.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433           

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433